DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 2, 5, 10, and 13 are amended. Claims 21 and 22 are new. Claims 4, 7, 9, and 19 are cancelled. Claims 1-3, 5, 6, 8, 10-18, and 20-22 are pending. Claims 1, 6, 8, 11, 12, 14, and 20 are withdrawn. Claims 2, 3, 5, 10, 13, 15-18, 21, and 22 are under examination.
The status identifier for claim 13 is “(previously presented)”, but line 2 is amended. The status of every claim must be indicated after its claim number. 37 C.F.R. 1.121(c).
Withdrawn Claim Rejections - 35 USC § 112
The following 112(a) written description rejections are withdrawn due to claim amendment:
Claim 2 lines 12-15 step (A) “feeding the chromite concentrate having at least more than 50% by weight of Cr2O3 to a density separator U/F for specific gravity separation of the chromate concentrate so that a weight % of Cr2O3 is increased while a weight % of SiO2 is decreased”.
Claim 2 lines 13-14, 16, 18, and 19 "the chromate concentrate".
The following 112(a) enablement rejection is withdrawn due to claim amendment:
Claim 2 lines 6-21 “step (A): classifying chromite particles from an ore slurry produced in the ore processing step…to recover a high-concentration chromite concentrate having at least more than 50% by weight of Cr2O3, feeding the chromite concentrate having at least more than 50% by weight of Cr2O3 to a density separator…, feeding the chromate concentrate from the density separator…to a spiral concentrator…, and subjecting the chromate concentrate from the spiral concentrator to magnetic separation…”.
The following 112(b) rejections are withdrawn due to claim amendment:
Claim 2 lines 2-4 “a high pressure acid leach process comprising…a neutralization step” line 10 “followed by at least one of:” line 11 “step (B-1): a neutralization step” and line 16 “step (B-2): a neutralization step”.
Claim 2 lines 12-15 step (A) “classifying chromite particles from an ore produced in the ore processing step under classification condition of 53 um or more and less than 300 um to recover a high-concentration chromite concentrate having at least more than 50% by weight of Cr2O3”. 
Claim 2 lines 13 and 16 “U/F”.
Claim 2 lines 13-14   "the chromate concentrate".
Claim 5 line 2 "the recovery process in step (A)".
Claim 5 line 2 “subjecting the ore slurry to classification with a cyclone”.
The following 112(b) rejections are withdrawn due to claim cancellation:
Claim 4 line 2 "the recovery process in step (A)".
Claim 4 line 3 “subjecting the ore slurry to classification with a cyclone”.
Claim 7 lines 2-3 “the specification gravity separation comprises a step of using a density separator”.
Claim 9 lines 2-3 “the specification gravity separation further comprises a step of using a spiral concentrator”.
Response to Arguments
112(a)
Applicant's arguments filed November 9, 2020 with respect to the 112(a) rejection of claim 17 have been fully considered but they are not persuasive.
	The applicant argues amended claim 2 addresses the 112(a) rejection directed to the neutralization step in claim 17 as supported by [0034], [0050], and [0070] (pg. 10 para. 4).
	The examiner respectfully disagrees. The claim 2 amendments do not address the claim 17 lines 11-14 written description rejection where the instant specification teaching of a neutralization step, such as in [0008], [0011], [0037] and original claim 17, only supports adding an alkali to the leachate to form a neutralized precipitate slurry containing trivalent iron and a mother liquor for nickel recovery. As evidenced by Fig. 1, the claimed zinc removal step and sulfurization step require the neutralization step that forms a mother liquor. If only neutralization is performed to form hematite, then the zinc removal step and sulfurization step cannot be performed. 
112(b)
Applicant's arguments filed November 9, 2020 with respect to the 112(b) rejection of claim 17 have been fully considered but they are not persuasive.
	The applicant argues the 112(b) rejections have been addressed by claim amendment or claim cancellation (pgs. 11-13).
	The examiner respectfully disagrees.  The claim amendments and cancellations do not address the claim 17 lines 11-13 issue and whether the neutralization step is in addition to or further limiting of claim 2 lines 25-36.
Hattori
Applicant’s arguments filed November 9, 2020 with respect to claim 2 and Example 1 of Hattori (pg. 15 para. 2, paragraph spanning pgs. 15-16) have been considered but are moot because the rejection does not rely on Example 1 of Hattori for any teaching or matter specifically challenged in the argument.
Example 1 of Hattori increases SiO2 by density separation ([0092], Table 4), whereas amended claim 2 lines 10-12 recite “a density separator for specific gravity separation…in which…SiO2 is decreased”.
Applicant's arguments filed November 9, 2020 with respect to Example 2 of Hattori have been fully considered but they are not persuasive.
	The applicant argues Example 2 of Hattori uses the Flotex density separator to increase Cr2O3 and decreased SiO2, where SiO2 was hardly removed, followed by use of a spiral concentrator, to increase Cr2O3 and remove SiO2 (pg. 16 para. 2).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that SiO2 was hardly removed by the density separation process of Example 2 in Hattori) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 2 lines 9-12 require density separation such that “SiO2 is decreased”. Any amount of decrease in SiO2, including from 6.0 to 4.0% (Hattori Ex. 2 Table 8), meets this claim limitation.
The applicant argues that no functions/roles in the two different types of specific gravity separation are set forth in Hattori such that the grade of Cr2O3 merely increases to 50% in Hattori (pg. 16 para. 4), whereas claim 2 set functions/roles in the two different types of specific gravity separation to achieve a Cr2O3 concentration that exceeds 50 wt% (paragraph spanning pgs. 16-17).
In response to applicant's argument that Hattori does not set forth specific functions/roles of the two different types pf specific gravity separation, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Example 2 of Hattori teaches density separation ([0103]-[0105], Table 8), then spiral concentration ([0106]-[0108], Table 9), and then magnetic separation to yield Cr2O3 of 50.0% ([0109]-[0111], Table 10), which clearly uses two different types of specific gravity separation (i.e. density separation and spiral concentration).
Example 2 of Hattori recovers 50 wt% Cr2O3 ([0111]). A Cr2O3 recovery of 50 wt% is close to that claimed such that a prima facie case of obviousness exists. MPEP 214.405(I). Hattori further teaches concentrating the Cr2O3 to 45% or more ([0032]) by optimizing cyclone conditions ([0061], [0062]), including specific gravity separation ([0063]-[0066]), and performing magnetic separation after density separation ([0066]) to increase recovery of chromite, which allows it to be effectively utilized as a resource ([0001]). This teaching overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I).
Aoki in view of Hattori
Applicant's arguments filed November 9, 2020 with respect to Aoki in view of Hattori have been fully considered but they are not persuasive.
	The applicant argues Aoki is does not teach or suggest chromite particles classified to recover a high concentration of Cr2O3 of at least more than 50 wt% and that Hattori only supports Cr2O3 grade of not more than 50 wt% (paragraph spanning pgs. 17-18).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection relies on the obviousness of the recovery process of Example 2 of Hattori, [0100]-[0109], Tables 7-10, in the process of Aoki because it suppresses abrasion of equipment such as piping and the pump during transportation of the ore slurry by separating and recovering the particles containing chromite, it reduces the amount of leaching residue, it reduces the amount of residual neutralization residue, the separated chromite can be effectively utilized as a resource (Hattori [0036], [0041], [0042]), and it concentrates the Cr2O3 to a concentration above the Cr2O3 grade of chromite which is generally commercially available (Hattori [0111]). 
Double Patenting
	The applicant acknowledges the nonstatutory double patenting rejection.
New Grounds
	In light of claim amendment and upon further consideration new grounds of rejection is made over Aoki in view of (1) Hattori, (2) one of Brayshaw, Zhang, or Hafeez, (3) Yousef, and (4) one of Arafa, Apostolidis, or Sysolyatin.
Claim Objection
Claim 22 is objected to because of the following informalities:  
Line 2 a missing space “claim3”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claim 17 lines 11-14 the limitation “the neutralization step includes either or both of adding an alkali to the leachate to form a neutralized precipitate slurry containing trivalent iron and a mother liquor for nickel recovery and adding an alkali to the leach slurry to form hematite and a treatment solution” fails to comply with the written description requirement. When the instant specification teaches a neutralization step, such as in [0008], [0011], [0037] and original claim 17, it only supports adding an alkali to the leachate to form a neutralized precipitate slurry containing trivalent iron and a mother liquor for nickel recovery. Further, if only alkali is added to form hematite, then it does not support performing zinc removal or sulfurization, which require the products pf neutralization that form a mother liquor (Fig. 1). For the purpose of examination claim 17 will be given the broadest reasonable interpretation of the neutralization step including either or both of the steps as instantly claimed.
Claim 17 line 13 “the leach slurry” fails to comply with the written description requirement. The leach slurry is formed after the leaching step, lines 5-7, then goes on to a solid-liquid separation step, lines 8-10, which produces a leachate and a leach slurry residue. Applicant’s specification ([0158], Fig. 1) supports neutralization by adding an alkali to a leach residue slurry (i.e. a product of the solid-liquid separation) and not a leach slurry as claimed.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 10, 13, 15-18, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 lines 10-11 “feeding chromite particles contained in the particulate iron-leaned ore to a density separator” renders the claim indefinite. It is unclear how the chromite particles are fed to the density separator when they are contained in the particulate iron-leaned ore. It appears that the particulate iron-leaned ore, which contains chromite particles, is fed to the density separator (i.e. not just the chromite particles). For the purpose of examination claim 2 will be given the broadest reasonable interpretation of feeding the particulate iron-leaned ore containing chromite particles to a density separator.
Claim 2 lines 12-13 “a weight % of Cr2O3 is increased while a weight % of SiO2 is decreased” renders the claim indefinite. It is unclear what the increase and decrease is relative to. It could be relative to the starting amounts in the particulate iron-leaned ore, the starting amounts in the ore slurry, or relative to an amount of Cr2O3 and SiO2 in the final product. For the purpose of examination claim 2 will be given the broadest reasonable interpretation of requiring increased Cr2O3 and decreased SiO2 in the coarse particle portion relative to the particulate iron-leaned ore slurry.
Claim 2 lines 16-17 and lines 19-20 “the weight % of the Cr2O3…is increased further” renders the claim indefinite. It is unclear what the increase is relative to. It could be relative to the starting amount in the concentrate, the starting amount in the coarse particle portion, the starting amount in the particulate iron-leaned ore, the starting amount in the ore slurry, or relative to an amount of Cr2O3 in the final product. For the purpose of examination claim 2 will be given the broadest reasonable interpretation of requiring increased Cr2O3 relative to the coarse particle portion (lines 16-17) and requiring increased Cr2O3 relative to the concentrate (lines 19-20).
Claim 10 lines 2-3 “the step of using a density separator comprises treating a concentrated slurry with the density separator twice or more” renders the claim indefinite. Claim 2 lines 10-11 recites “feeding chromite particles contained in the particulate iron-leaned ore slurry to a density separator”. It is unclear how “a concentrated slurry” is related to a “particulate iron-leaned ore slurry”. They could use different language to refer to the same feature, be referring to two different things, or referring to the same thing at different process steps, such as before or after density separation. For the purpose of examination claim 10 will be given the broadest reasonable interpretation of referring to the same feature.
In claim 17 lines 11-13 “the neutralization step…” renders the claim indefinite. It is unclear if the neutralization step is in addition claim 2 line 25 “carrying out the neutralization step by performing either” step (B-1) (lines 26-30) or step (B-2) (lines 31-36) or if it further limits claim 2 lines 25-36. For the purpose of examination claim 17 will be given the broadest reasonable interpretation of the neutralization step in lines 11-13 being a generic recitation of neutralization step (B-1) in claim 2. This interpretation is further supported by Fig. 1 which does not teach a neutralization step in the inventive process separation from at least one of step (B-1) and step (B-2). 
Claims 3, 5, 13, 15, 16, 18, 21, and 22 are rejected as depending from claim 2.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 line 2 recites “step (A) is followed by step (B-1) and step (B-2)”. Claim 2 line 25 recites “carrying out the neutralization step by performing either”   (Emphasis added) step (B-1) (lines 26-30) or step (B-2) (lines 31-36). Claim 2 clearly recites only one of step (B-1) or step (B-2) is performed, but dependent claim 3 requires both step (B-1) and step (B-2). Claim 3 does not appear to further limit the process of claim 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 13, 15-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori (JP 2013-095971 machine translation). 
Regarding claim 2, Hattori teaches a method for recovering nickel and cobalt from nickel oxide ore by a high pressure acid leaching method including an ore treatment step, a leaching step, a solid-liquid separation step, a neutralization step, a zinc removal step, a sulfurization step, and a final neutralization step ([0001] and [0020]) comprising step (A) of separating and recovering chromite particles in the ore slurry produced from the ore treatment step by a recovery process ([0021], [0023]-[0025], and [0057]-[0060])  of Example 2 of classification of ore slurry using a hydrocyclone ([0100]-[0102] and Table 7), feeding the hydrocyclone underflow into a density separator in which the Cr2O3 wt% increases and the SiO2 wt% decreases ([0103]-[0105] and Table 8), feeding the underflow from the density separator into a spiral concentrator ([0106]-[0108] and Table 9), separating the concentrate by magnetic field separation ([0109] and Table 10), where the Cr2O3 obtained is 50 wt% ([0111]) and Fe is concentrated in fine particles of 75 um or less and Si is separated in this portion ([0083]) where classification by sorting separates coarse particles with a high content of Si ([0084]), and one of step (B-1) or step (B-2) ([0021], Fig. 1) where step (B-1) is a neutralization step of a leaching solution which is produced by subjecting an ore slurry having a reduced Cr grade through the step (A) to the leaching step and the solid-liquid separation step and neutralizing the slurry using a Mg-based neutralizing agent during neutralization ([0021], [0048], [0075], and [0076]), and step (B-2) a neutralization step of the ore slurry having a reduced Cr grade through step (A) by treating the solid-liquid separation step with a Mg-based neutralizing agent to recover hematite particles ([0021], [0049], and [0080]). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
A Cr2O3 recovery of 50 wt% is close to the claimed “chromite concentrate having at least more than 50% by weight of Cr2O3”. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. MPEP 214.405(I). Hattori also teaches the benefits of classifying the separated Cr2O3 to remove fine particles of 75 um or less ([0083], [0084]), where performing such a process increases the recovery amount of Cr2O3 (i.e. classifying the recovered Cr2O3 of Example 2 would increase the amount to more than 50 wt%. Further, Hattori further teaches the Cr2O3 of the concentrated chromite is 45% or more ([0032]), that the cyclone conditions can be adjusted to optimize chromite  recovery ([0061], [0062]), a Cr2O3 recovery of 45 to 48 wt% or more is achieved by specific gravity separation ([0063]-[0066]), and performing magnetic separation after density separation further concentrates the Cr2O3 ([0066]). One of ordinary skill in the art would understand based on the teachings of Hattori to perform a chromite recovery using the process steps of Example 2 to recovery Cr2O3 at 45% or more, where increasing the recovery of chromite allows for to be effectively utilized as a resource ([0001]). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 3, Hattori teaches step (A) is followed by step (B-1) and step (B-2) ([0021], [0050], [0057], and [0075]).
Regarding claim 5, Hattori teaches the recovery process of step (A) is characterized in that the slurry concentration of the ore slurry is not diluted and is subjected to cyclone classification ([0024]).
Regarding claims 13 and 22, Hattori teaches Teeter water supplied to the flow tex density separator is 0.5 to 7.0 m3/h-1/m2 ([0028]) where Example 2 supplies an amount of Teeter water of 6.9 [m3·h-1/m2] ([0103]).
Regarding claim 15, Hattori teaches the pH after the neutralization in step (B-2) is adjusted to 4 to 7 ([0033]), performing neutralization in step (B-2) with a Mg based alkali ([0080]), and performing a final neutralization step by adding limestone slurry and a slaked lime slurry ([0085]).
Regarding claim 16, Hattori teaches separating the coursing particles containing a high content of Cr, Si, or the like by a sorting means such as a classification method, and recovering the hematite as a resource by utilizing the fact that particles containing a high content of Fe are finer than particles containing a high content of Cr, Si, and the like ([0084])
Regarding claim 17, Hattori teaches the ore treatment step removes foreign matter and adjusted grain size to form an ore slurry ([0050]), the a high pressure acid leaching step that adds sulfuric acid to the ore slurry at a temperature of 220 to 280°C to form a high density leaching residue and leaching slurry ([0001] and [0067]-[0073]), the solid-liquid separation step subjects the leaching slurry to washing in multiple stages to obtain a leaching solution containing nickel and cobalt and a leaching residue ([0074]), a neutralization step (B-1) of adding a Mg based alkali neutralizing gent to neutralize excess acid and remove 3 valent iron ions remaining in the leaching solution ([0075] and [0076]), a zinc removal process of blowing hydrogen sulfide gas into the mother liquor to selectively remove zinc and separate nickel and cobalt as sulfides ([0077]), a sulfurization process of blowing hydrogen sulfide into the mother liquor for recovering nickel and cobalt to produce a mixed sulfide ([0079]), and a final neutralization step of adding limestone slurry and a slaked lime slurry to adjust the pH to about 8 or 9 to precipitate the metal ion in the liquid as a neutralized precipitate to obtain a final neutralization residue ([0085]).
Regarding claim 18, Hattori teaches the particle size of the ore treatment step is preferably 2 mm or less ([0054]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori (JP 2013-095971 machine translation) as applied to claim 2 above, and further in view of Rao (IN 200200512 English abstract). 
Regarding claim 10, Hattori is silent to treating a concentrated slurry with the density separator twice or more.
Rao teaches recovering chromites comprising two stage gravity separation (Abstract).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Hattori to perform density separation twice because the second density separation further upgrades the concentrates from the first separation (Rao Abstract).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori (JP 2013-095971 machine translation) as applied to claim 3 above, and further in view of Rao (IN 200200512 English abstract). 
Regarding claim 21, Hattori is silent to treating a concentrated slurry with the density separator twice or more.
Rao teaches recovering chromites comprising two stage gravity separation (Abstract).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Hattori to perform density separation twice because the second density separation further upgrades the concentrates from the first separation (Rao Abstract).
Claims 2, 3, 5, 15-18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (AU 2009212947) in view of Hattori (JP 2013-095971 machine translation). 
Regarding claim 2, Aoki teaches a hydrometallurgical process of a nickel laterite ore (2:5-23) to recover nickel and cobalt (11:23-28 and 12:1-13) comprising an ore treatment step (i.e. an ore processing step; 24:24-27 and 25:1-12), a chromite separation and recovery step using various physical separation means by centrifugal classification (i.e. step (A) a step of separating chromite particles from an ore slurry produced in the ore stepping by a recovery process including specific gravity separation; 26:11-14, 27:1-11, 31:All), a leaching step with sulfuric acid (33:12-27), a solid-liquid separation step (35:27 and 36:1-6), a first neutralization step by adding calcium carbonate to neutralize excess acid from leaching and to remove ferric iron ions (i.e. at least one of step (B-1): a neutralization step of subjecting a leachate to neutralization with at least one of a calcium-based neutralizing agent, the leachate being produced by subject the ore slurry, in which the chromium grade has been reduced by separating the chromite particles in step (A), sequentially to the leaching step and the solid-liquid separation step; 36:7-20), a zinc removal step (36:21-27 and 37:1-7), a sulfurization step (37:8-20), and a final neutralization step (43:9-19). 
With respect to step (A) and separating the chromite particles from an ore slurry, Aoki is silent to classifying the chromite particles to recover a high-concentration chromite concentrate having a grade of chromium (III) oxide of at least more than 50% by weight comprising a density separator, a spiral concentrator, and magnetic separation.
Hattori teaches a step (A) of separating and recovering chromite particles in the ore slurry produced form the ore treatment step by a recovery process ([0021], [0023]-[0025], and [0057]-[0060]) to recover a high concentration of Cr2O3 of 45% or more ([0032] and [0066]) comprising classification of ore slurry using a hydrocyclone ([0100]-[0102] and Table 7), feeding the hydrocyclone underflow into a density separator in which the Cr2O3 wt% increases and the SiO2 wt% decreases ([0103]-[0105] and Table 8), feeding the underflow from the density separator into a spiral concentrator in which the Cr2O3 wt% further increases ([0106]-[0108] and Table 9), separating the concentrate by magnetic field separation so that the wt% of the Cr2O3 as a nonmagnetic material is increased further ([0109] and Table 10), and Fe is concentrated in fine particles of 75 um or less and Si is separated in this portion ([0083]) where classification by sorting separates coarse particles with a high content of Si ([0084]) and one of step (B-1) or step (B-2) ([0021], Fig. 1), with Example 2 recovering 50 wt% Cr2O3 ([0111]).
A Cr2O3 recovery of 50 wt% is close to the claimed “chromite concentrate having at least more than 50% by weight of Cr2O3”. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. MPEP 214.405(I). Hattori also teaches the benefits of classifying the separated Cr2O3 to remove fine particles of 75 um or less ([0083], [0084]), where performing such a process increases the recovery amount of Cr2O3 (i.e. classifying the recovered Cr2O3 of Example 2 would increase the amount to more than 50 wt%. Further, Hattori teaches the Cr2O3 of the concentrated chromite is 45% or more ([0032]), that the cyclone conditions can be adjusted to optimize chromite  recovery ([0061], [0062]), a Cr2O3 recovery of 45 to 48 wt% or more is achieved by specific gravity separation ([0063]-[0066]), and performing magnetic separation after density separation further concentrates the Cr2O3 ([0066]). One of ordinary skill in the art would understand based on the teachings of Hattori to perform a chromite recovery using the process steps of Example 2 to recovery Cr2O3 at 45% or more, where increasing the recovery of chromite allows for to be effectively utilized as a resource ([0001]). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Aoki to recover 45% or more Cr2O3 using the process of Hattori because it suppresses abrasion of equipment such as piping and the pump during transportation of the ore slurry by separating and recovering the particles containing chromite, it reduces the amount of leaching residue, it reduces the amount of residual neutralization residue, the separated chromite can be effectively utilized as a resource (Hattori [0036], [0041], [0042]), and it concentrates the Cr2O3 to a concentration above the Cr2O3 grade of chromite which is generally commercially available (Hattori [0111]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Regarding claim 3, Aoki teaches a first neutralization step by adding calcium carbonate to neutralize excess acid from leaching and to remove ferric iron ions (i.e. step (B-1).
Aoki is silent to step (B-2).
Hattori teaches a method for recovering nickel and cobalt from nickel oxide ore ([0001] and [0020]) comprising step (A) ([0021], [0023]-[0025], and [0057]-[0060]), step (B-1) of a neutralization step of a leaching solution which is produced by subjecting an ore slurry having a reduced Cr grade through the step (A) to the leaching step and the solid-liquid separation step and neutralizing the slurry using a Mg-based neutralizing agent during neutralization ([0021], [0048], [0075], and [0076]), and step (B-2) a neutralization step of the ore slurry having a reduced Cr grade through step (A) by treating the solid-liquid separation step with a Mg-based neutralizing agent to recover hematite particles ([0021], [0049], and [0080]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Aoki to include a step (B-2) neutralization step because it reduces the amount of final neutralization residue produced from the final neutralization step, suppressing the cost and environmental risk due to the compressed capacity of the tailing dam storing the waste residue to be discarded, the neutralization sediment, and the like, and it also effectively utilizes the separated and recovered hematite as an iron resource (Hattori [0043]).
Regarding claim 5, Aoki in view of Hattori teaches step (A) is characterized in that the slurry concentration of the ore slurry is not diluted and is subjected to cyclone classification (Hattori [0024], [0100]-[0102], and Table 7). 
Regarding claims 13 and 22, Aoki in view of Hattori teaches Teeter water supplied to the flow tex density separator is 0.5 to 7.9 [m3·h-1/m2] ([0028]) where Example 2 supplies an amount of Teeter water of 6.9 [m3·h-1/m2] ([0103]).
Regarding claims 15 and 16, Aoki teaches a first neutralization step by adding calcium carbonate to neutralize excess acid from leaching and to remove ferric iron ions (i.e. at least one of step (B-1) in claim 2; 36:7-20). Aoki is silent to step (B-2). Step (B-2) is not required by these claims. Claims 15 and 16 depend from claim 2, which requires at least one of step (B-1) and step (B-2) (i.e. only step (B-1); only step (B-2); both steps (B-1) and (B-2)). Since Aoki teaches step (B-1) and step (B-2) is not required, then Aoki satisfies the requirements of claims 15 and 16.  
In the event it is determined that claims 15 and 16 require step (B-2), then the below rejection is applied.
Aoki is silent to step (B-2).
Hattori teaches a method for recovering nickel and cobalt from nickel oxide ore ([0001] and [0020]) comprising step (A) ([0021], [0023]-[0025], and [0057]-[0060]), step (B-1) of a neutralization step of a leaching solution which is produced by subjecting an ore slurry having a reduced Cr grade through the step (A) to the leaching step and the solid-liquid separation step and neutralizing the slurry using a Mg-based neutralizing agent during neutralization ([0021], [0048], [0075], and [0076], and step (B-2) a neutralization step of the ore slurry having a reduced Cr grade through step (A) by treating the solid-liquid separation step with a Mg-based neutralizing agent to recover hematite particles ([0021], [0049], and [0080]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Aoki to include a step (B-2) neutralization step because it reduces the amount of final neutralization residue produced from the final neutralization step, suppressing the cost and environmental risk due to the compressed of the capacity of the tailing dam storing the waste residue to be discarded, the neutralization sediment, and the like, and it also effectively utilizes the separated and recovered hematite as an iron resource (Hattori [0043]).
Regarding claim 15, Aoki in view of Hattori teaches the pH after the neutralization in step (B-2) is adjusted to 4 to 7 (Hattori [0033]), performing neutralization in step (B-2) with a Mg based alkali (Hattori [0080]), and performing a final neutralization step by adding limestone slurry and a slaked lime slurry (Hattori [0085]).
Regarding claim 16, Aoki in view of Hattori teaches separating the coursing particles containing a high content of Cr, Si, or the like by a sorting means such as a classification method, and recovering the hematite as a resource by utilizing the fact that particles containing a high content of Fe are finer than particles containing a high content of Cr, Si, and the like (Hattori [0084])
Regarding claim 17, Aoki teaches an ore treatment step for forming the ore slurry by carrying out the removal of foreign material and adjustment of ore particle size (24:24-27 and 25:1-12), a leaching step with sulfuric acid by carrying out a stirring treatment at a temperature of 220 to 280°C (i.e. high temperature) to form a leaching slurry composed of leach residue and leach solution (i.e. leachate) (33:12-27) for a High Pressure Acid Leach (i.e. high pressure; 34:10-23), a solid-liquid separation step of subjecting the leaching slurry formed in the leaching step to multi-stage washing to obtain a leach solution containing a nickel and a cobalt and a leach residue slurry (35:27 and 36:1-6), a first neutralization step by adding calcium carbonate (i.e. an alkali) to neutralize excess acid from leaching and to remove ferric iron ions (i.e. trivalent iron) and a mother liquor for nickel recovery (36:7-20), a zinc removal step by a blowing hydrogen sulfide gas into the mother liquor to form a zinc sulfide precipitation slurry (36:21-27 and 37:1-7), a sulfurization step comprising blowing hydrogen sulfide into the mother liquor for nickel and cobalt recovery with a resulting barren liquor (37:8-20), and a final neutralization step adjusting the pH to about 8 to 9 to obtain final neutralization residue (43:9-19). 
Regarding claim 18, Aoki teaches in the ore treatment step (i.e. ore processing step) the sieving particle size is usually about 2 mm (27:24-27 and 25:1-12).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki (AU 2009212947) in view of Hattori (JP 2013-095971 machine translation) as applied to claim 2 above, and further in view of Rao (IN 200200512 English abstract). 
Regarding claim 10, Aoki in view of Hattori is silent to treating a concentrated slurry with the density separator twice or more.
Rao teaches recovering chromites comprising two stage gravity separation (Abstract).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Hattori to perform density separation twice because the second density separation further upgrades the concentrates from the first separation (Rao Abstract).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki (AU 2009212947) in view of Hattori (JP 2013-095971 machine translation) as applied to claim 3 above, and further in view of Rao (IN 200200512 English abstract). 
Regarding claim 21, Aoki in view of Hattori is silent to treating a concentrated slurry with the density separator twice or more.
Rao teaches recovering chromites comprising two stage gravity separation (Abstract).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Hattori to perform density separation twice because the second density separation further upgrades the concentrates from the first separation (Rao Abstract).
Claims 2, 3, 5, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (AU 2009212947) in view of (1) Hattori (JP 2013-095971 machine translation), (2) one of Brayshaw (Brayshaw. Beneficiation of chromite ore from the MG-1 seam near Marikana. Gov. Rep. Announce. Index (U.S.) 1983, 83(25), 6272. STN abstract.), Zhang (Zhang et al. Mineral processing technology tests on chromite from Sudan. Xiandai Kuangye (2013), 530, 27-30. STN abstract and publication.), or Hafeez (Hafeez et al. Gravity concentration of Muslimbagh (Baluchistan) chromite. Pakistan Journal of Scientific and Industrial Research (1989), 32(7), 490-494. STN abstract.), (3) Yousef (Yousef et al. Concentration of low grade chromite ore for metallurgical and chemical purpose. Journal of Mines, Metals and Fuels (1970), 18(1), 12-18. STN abstract and publication.), and (4) one of Arafa (Arafa et al. Upgrading of some Egyptian chromite ores to match different industries. Modelling, Measurement & Control, C: Energentics, Chemistry & Chemical Engineering, Earth, Resources, Environment, Biomedical Problems (1994), 42(3), 43-53. STN abstract.), Apostolidis (Apostolidis et al. Exploration of the Zerolivado chromite deposits and their chemical, mineralogical, and physical properties. UNESCO Int. Symp. Metallog. Mafic Ultramafic Complexes: East. Mediterr.-West. Asia Area, Its Comp. Similar Metallog. Environ. World, [Proc.] (1981), Meet Date 1980, Volume 1, 1-20 Natl. Techn. Univ. Athens, Greece. STN abstract and publication.), or Sysolyatin (Sysolyatin. Dry air separation of chromite ores. Gornyi Zhurnal (1978), (5), 61-64. STN abstract and publication.). 
Regarding claim 2, Aoki teaches a hydrometallurgical process of a nickel laterite ore (2:5-23) to recover nickel and cobalt (11:23-28 and 12:1-13) comprising an ore treatment step (i.e. an ore processing step; 24:24-27 and 25:1-12), a chromite separation and recovery step using various physical separation means by centrifugal classification (i.e. step (A) a step of separating chromite particles from an ore slurry produced in the ore stepping by a recovery process including specific gravity separation; 26:11-14, 27:1-11, 31:All), a leaching step with sulfuric acid (33:12-27), a solid-liquid separation step (35:27 and 36:1-6), a first neutralization step by adding calcium carbonate to neutralize excess acid from leaching and to remove ferric iron ions (i.e. at least one of step (B-1): a neutralization step of subjecting a leachate to neutralization with at least one of a calcium-based neutralizing agent, the leachate being produced by subject the ore slurry, in which the chromium grade has been reduced by separating the chromite particles in step (A), sequentially to the leaching step and the solid-liquid separation step; 36:7-20), a zinc removal step (36:21-27 and 37:1-7), a sulfurization step (37:8-20), and a final neutralization step (43:9-19). 
With respect to step (A), Aoki is silent to performing a recovery process of classification with a cyclone.
Hattori teaches step (A) separating and recovering chromite particles in an ore slurry ([0021]) by first using a cyclone to separate out iron hydroxide from chromite due to the difference in specific gravity ([0060], [0100]-[0102]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Aoki to first use a cyclone on the ore slurry because it separates out iron hydroxide due to the difference in specific gravity of the chromite and iron hydroxide (Hattori [0060]).
With respect to step (A), Aoki is silent to performing density separation and spiral concentration.
Brayshaw teaches tabling (i.e. density separation) and spiral concentration of chromite ore to achieve a concentration of more than 44% Cr2O3 and 12% SiO2 (STN abstract).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Aoki to concentrate Cr2O3 by tabling and spiral concentration because it achieves high chromite recovery (Brayshaw STN abstract).
As an alternative to Brayshaw, Zhang teaches spiral chute (i.e. spiral concentrator) separation of chromite ore discarded from a shaking table (i.e. density separator) with a Cr2O3 concentration of 52.50% (STN abstract).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Aoki to concentrate Cr2O3 by a shaking table then spiral chute because it has high recovery, needs less area, has low production costs, and is a feasible technological solution for dealing with chromite ores (Zhang STN abstract).
As an alternative to either one of Brayshaw or Zhang, Hafeez teaches gravity separation of chromite ore by a Wilfley table (i.e. density separation) and Humphreys spiral concentrator to recover 60.65% Cr2O3 (STN abstract).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Aoki to concentrate Cr2O3 by a Wilfley table and Humphreys spiral concentrator because under optimized process variables better grades and recovery of Cr2O3 are obtained (Hafeez STN abstract).
With respect to step (A), Aoki in view of one of Brayshaw, Zhang, or Hafeez teach table separating (i.e. density separation) to increase Cr2O3 (Brayshaw STN abstract, Zhang STN abstract, Hafeez STN abstract), but are silent to the effects of tabling on the SiO2 content.
Yousef teaches using a shaking table (i.e. density separation) to separate silicate minerals (i.e. SiO2) from low-grade chromite ore (i.e. SiO2 content decreases) (STN abstract, Tables 1, 4, Results and Discussion, Tabling).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Aoki in view of one of Brayshaw, Zhang, or Hafeez for the table separation to decrease SiO2 content because this process separates silicate minerals from chromite ore (Yousef STN abstract), increasing the Cr2O3 content of the ore, which determines competitive value, and the serpentines (i.e. including silicates, SiO2) have lower hardness (Yousef Introduction) and their presence in the chromite ore decreases the concentration of the useable Cr2O3.
With respect to step (A), Aoki in view of one of Brayshaw, Zhang, or Hafeez is silent to magnetic separation.
Arafa teaches magnetic separation after density separation of a chromite concentrate to achieve 55.69% Cr2O3 (STN abstract).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Aoki in view of one of Brayshaw, Zhang, or Hafeez to perform magnetic separation after density separation (i.e. tabling and spiral concentration) because it increases Cr2O3 concentration (Arafa STN abstract).
As an alternative to Arafa, Apostolidis teaches gravity and magnetic separation of chromite ore to yield Cr2O3 concentrations of 50 to 52% (STN abstract, pg. 3 last paragraph).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Aoki in view of one of Brayshaw, Zhang, or Hafeez to perform magnetic separation after density separation (i.e. tabling and spiral concentration) because it yields ore concentrations of 50 to 52% Cr2O3, which substantially increases reserves (Apostolidis STN abstract).
As an alternative to either one of Arafa or Apostolidis, Sysolyatin teaches further concentrating chromite ore by magnetic separation (STN abstract).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Aoki in view of one of Brayshaw, Zhang, or Hafeez to perform magnetic separation after tabling and spiral concentration because it improves recovery of Cr2O3, increasing the concentration (Sysolyatin STN abstract).
With respect to step (A), Aoki in view of (1) one of Brayshaw, Zhang, or Hafeez, (2) Yousef, and (3) one of Arafa, Apostolidis, or Sysolyatin is silent to classifying the recovered particles.
Hattori teaches step (A) of separating and recovering chromite particles ([0021]) where Fe is concentrated in fine particles of 75 um or less and Si is separated in this portion ([0083]) and classification by sorting separates coarse particles with a high content of Si ([0084]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to classify the separated and recovered chromite particles to 75 um and above because this range removes fine particles concentrated in Fe and Si that is also separated in this portion (Hattori [0083], [0084]). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
The tabling (i.e. density separation) and spiral concentration (Brayshaw STN abstract; Zhang STN abstract; Hafeez STN abstract; Yousef SN abstract) and the magnetic separation (Arafa STN abstract; Apostolidis STN abstract; Sysolyatin STN abstract) processes of the prior art achieve Cr2O3 concentrations of more than 50% such that the combination of these references with the additional classification (Hattori [0083], [0084]) (i.e. further concentration of Cr2O3) would also be expected to achieve Cr2O3 concentrations of more than 50%. In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claim 3, Aoki teaches a first neutralization step by adding calcium carbonate to neutralize excess acid from leaching and to remove ferric iron ions (i.e. step (B-1).
Aoki is silent to step (B-2).
Hattori teaches a method for recovering nickel and cobalt from nickel oxide ore ([0001] and [0020]) comprising step (A) ([0021], [0023]-[0025], and [0057]-[0060]), step (B-1) of a neutralization step of a leaching solution which is produced by subjecting an ore slurry having a reduced Cr grade through the step (A) to the leaching step and the solid-liquid separation step and neutralizing the slurry using a Mg-based neutralizing agent during neutralization ([0021], [0048], [0075], and [0076]), and step (B-2) a neutralization step of the ore slurry having a reduced Cr grade through step (A) by treating the solid-liquid separation step with a Mg-based neutralizing agent to recover hematite particles ([0021], [0049], and [0080]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Aoki to include a step (B-2) neutralization step because it reduces the amount of final neutralization residue produced from the final neutralization step, suppressing the cost and environmental risk due to the compressed capacity of the tailing dam storing the waste residue to be discarded, the neutralization sediment, and the like, and it also effectively utilizes the separated and recovered hematite as an iron resource (Hattori [0043]).
Regarding claim 5, Aoki in view of Hattori teaches step (A) is characterized in that the slurry concentration of the ore slurry is not diluted and is subjected to cyclone classification (Hattori [0024], [0100]-[0102], and Table 7). 
Regarding claims 13 and 22, Aoki in view of one of Brayshaw, Zhang, or Hafeez is silent to the amount of Teeter water.
Hattori teaches Teeter water supplied to the flow tex density separator is 0.5 to 7.9 [m3·h-1/m2] ([0028], [0065]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to supply an amount of Teeter water of 0.5 to 7.9 [m3·h-1/m2] because below this amount specific gravity separation cannot be efficiently performed and above this amount chromite particles are lost to the overflow side (Hattori [0065]). In the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I).
Regarding claims 15 and 16, Aoki teaches a first neutralization step by adding calcium carbonate to neutralize excess acid from leaching and to remove ferric iron ions (i.e. at least one of step (B-1) in claim 2; 36:7-20). Aoki is silent to step (B-2). Step (B-2) is not required by these claims. Claims 15 and 16 depend from claim 2, which requires at least one of step (B-1) and step (B-2) (i.e. only step (B-1); only step (B-2); both steps (B-1) and (B-2)). Since Aoki teaches step (B-1) and step (B-2) is not required, then Aoki satisfies the requirements of claims 15 and 16.  
In the event it is determined that claims 15 and 16 require step (B-2), then the below rejection is applied.
Aoki is silent to step (B-2).
Hattori teaches a method for recovering nickel and cobalt from nickel oxide ore ([0001] and [0020]) comprising step (A) ([0021], [0023]-[0025], and [0057]-[0060]), step (B-1) of a neutralization step of a leaching solution which is produced by subjecting an ore slurry having a reduced Cr grade through the step (A) to the leaching step and the solid-liquid separation step and neutralizing the slurry using a Mg-based neutralizing agent during neutralization ([0021], [0048], [0075], and [0076], and step (B-2) a neutralization step of the ore slurry having a reduced Cr grade through step (A) by treating the solid-liquid separation step with a Mg-based neutralizing agent to recover hematite particles ([0021], [0049], and [0080]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Aoki to include a step (B-2) neutralization step because it reduces the amount of final neutralization residue produced from the final neutralization step, suppressing the cost and environmental risk due to the compressed of the capacity of the tailing dam storing the waste residue to be discarded, the neutralization sediment, and the like, and it also effectively utilizes the separated and recovered hematite as an iron resource (Hattori [0043]).
Aoki in view of Hattori teaches the pH after the neutralization in step (B-2) is adjusted to 4 to 7 (Hattori [0033]), performing neutralization in step (B-2) with a Mg based alkali (Hattori [0080]), and performing a final neutralization step by adding limestone slurry and a slaked lime slurry (Hattori [0085]) (claim 15).
Aoki in view of Hattori teaches separating the coursing particles containing a high content of Cr, Si, or the like by a sorting means such as a classification method, and recovering the hematite as a resource by utilizing the fact that particles containing a high content of Fe are finer than particles containing a high content of Cr, Si, and the like (Hattori [0084]) (claim 16).
Regarding claim 17, Aoki teaches an ore treatment step for forming the ore slurry by carrying out the removal of foreign material and adjustment of ore particle size (24:24-27 and 25:1-12), a leaching step with sulfuric acid by carrying out a stirring treatment at a temperature of 220 to 280°C (i.e. high temperature) to form a leaching slurry composed of leach residue and leach solution (i.e. leachate) (33:12-27) for a High Pressure Acid Leach (i.e. high pressure; 34:10-23), a solid-liquid separation step of subjecting the leaching slurry formed in the leaching step to multi-stage washing to obtain a leach solution containing a nickel and a cobalt and a leach residue slurry (35:27 and 36:1-6), a first neutralization step by adding calcium carbonate (i.e. an alkali) to neutralize excess acid from leaching and to remove ferric iron ions (i.e. trivalent iron) and a mother liquor for nickel recovery (36:7-20), a zinc removal step by a blowing hydrogen sulfide gas into the mother liquor to form a zinc sulfide precipitation slurry (36:21-27 and 37:1-7), a sulfurization step comprising blowing hydrogen sulfide into the mother liquor for nickel and cobalt recovery with a resulting barren liquor (37:8-20), and a final neutralization step adjusting the pH to about 8 to 9 to obtain final neutralization residue (43:9-19). 
Regarding claim 18, Aoki teaches in the ore treatment step (i.e. ore processing step) the sieving particle size is usually about 2 mm (27:24-27 and 25:1-12).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki (AU 2009212947) in view of Hattori (JP 2013-095971 machine translation) as applied to claim 2 above, and further in view of Rao (IN 200200512 English abstract). 
Regarding claim 10, Aoki in view of Hattori is silent to treating a concentrated slurry with the density separator twice or more.
Rao teaches recovering chromites comprising two stage gravity separation (Abstract).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Hattori to perform density separation twice because the second density separation further upgrades the concentrates from the first separation (Rao Abstract).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki (AU 2009212947) in view of Hattori (JP 2013-095971 machine translation) as applied to claim 3 above, and further in view of Rao (IN 200200512 English abstract). 
Regarding claim 21, Aoki in view of Hattori is silent to treating a concentrated slurry with the density separator twice or more.
Rao teaches recovering chromites comprising two stage gravity separation (Abstract).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Hattori to perform density separation twice because the second density separation further upgrades the concentrates from the first separation (Rao Abstract).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 3, 5, 10, 13, 15-19, 21, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,783,869 (US ‘869) in view of Hattori (JP 2013-095971 machine translation). 
US ’869 teaches a hydrometallurgical process of nickel oxide ore comprising the instantly claimed steps (claims 1-20), but is silent to recovering the chromium (III) oxide of at least more than 50% by weight.
Hattori teaches a step (A) of separating and recovering chromite particles in the ore slurry produced form the ore treatment step by a recovery process ([0021], [0023]-[0025], and [0057]-[0060]) to recover a high concentration of Cr2O3 of 45% or more ([0032] and [0066]) comprising classification of ore slurry using a hydrocyclone ([0100]-[0102] and Table 7), feeding the hydrocyclone underflow into a density separator in which the Cr2O3 wt% increases and the SiO2 wt% decreases ([0103]-[0105] and Table 8), feeding the underflow from the density separator into a spiral concentrator in which the Cr2O3 wt% further increases ([0106]-[0108] and Table 9), separating the concentrate by magnetic field separation so that the wt% of the Cr2O3 as a nonmagnetic material is increased further ([0109] and Table 10), and classifying to separate out fine particles of less than 75 um in which Fe is concentrated and Si is included ([0083], [0084]). 
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of US ‘869 to recover 45% or more Cr2O3 using the process of Hattori because it suppresses abrasion of equipment such as piping and the pump during transportation of the ore slurry by separating and recovering the particles containing chromite, it reduces the amount of leaching residue, it reduces the amount of residual neutralization residue, the separated chromite can be effectively utilized as a resource (Hattori [0036], [0041], [0042]), and it concentrates the Cr2O3 to a concentration above the Cr2O3 grade of chromite which is generally commercially available (Hattori [0111]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Related Art
Narayanan (Narayanan. Section F- The Beneficiation of Certain Chromite Ores of India. Trans. Mining, Geol. Met. Inst. India (1946), 41, 156-175.)
Narayanan teaches it is known to separate chromite by tabling, magnetic separation, and spiral are all known processes (I. Introduction). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735 


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735